

116 HR 7738 IH: Climate-Resilient International Development Optimization Act
U.S. House of Representatives
2020-07-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7738IN THE HOUSE OF REPRESENTATIVESJuly 23, 2020Mr. Cartwright (for himself, Mr. Rooney of Florida, Ms. Barragán, Mr. Cárdenas, Ms. Moore, Mr. Grijalva, Mr. Morelle, Mr. San Nicolas, Mr. Case, Mr. Trone, and Mr. Cohen) introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on Financial Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo require the integration of climate-resilience considerations into all development work of the United States, and for other purposes.1.Short titleThis Act may be cited as the Climate-Resilient International Development Optimization Act.2.Climate-resilient international development(a)Incorporating climate resilience into international development(1)Direct international development programs and investmentsThe head of each agency with direct international development programs and investments shall carry out the following:(A)Incorporate climate resilience considerations into agency decision making to—(i)assess and evaluate climate-related risks to and vulnerabilities in agency strategies, planning, programs, projects, investments, overseas facilities, and related funding decisions, using best-available climate-change data, tools, and information, including such data, tools, and information identified or developed by the Working Group established under subsection (b)(1); and (ii)adjust strategies, planning, programs, projects, investments, and related funding decisions of the agency, including the planning for and management of overseas facilities, based on the assessments and evaluations referred to in clause (i).(B)Collaborate with the heads of other agencies with direct international development programs and investments, as appropriate, to share knowledge, data, tools, information, frameworks, and lessons learned in incorporating climate-resilience considerations into agency strategy, planning, programs, projects, investments, and related funding decisions, including the planning for and management of overseas facilities.(C)Work with other countries, as appropriate, to—(i)identify climate-related risks; (ii)incorporate climate-resilience considerations into international development assistance efforts performed by the agency; and(iii)identify knowledge, practices, tools, and data of such other countries and multilateral organizations that can be used by the United States to improve the activities described in clauses (i) and (ii).(D)Support the efforts of countries that are recipients of international development assistance, especially those vulnerable to climatic, weather, and other forms of disruption caused by global climate change, to integrate climate-resilience considerations regarding how to use resources (including the countries’ own national resources and those provided by the United States, other countries, and multilateral entities) into national, regional, and sectoral development planning and action.(E)Support the efforts of multilateral entities and other countries in developing and receiving access to knowledge, practices, tools, and data related to identifying climate-related risks and incorporating climate-resilience considerations into development programs.(F)Monitor the implementation of subparagraphs (A) through (E).(2)Development through multilateral entity participation or representationThe head of each agency that participates in a multilateral entity shall, as appropriate, carry out the following:(A)Encourage the multilateral entity to—(i)assess and evaluate climate-related risks to and vulnerabilities in the strategies, planning, programs, projects, investments, and related funding decisions of the entity, using best-available climate-change data, tools, and information, including such data, tools, and information identified or developed by the Working Group; and(ii)adjust the strategies, planning, programs, projects, investments, and related funding decisions of the entity, as appropriate, based on the assessments and evaluations referred to in clause (i).(B)Collaborate with the multilateral entity and share with the agencies represented on the Working Group under subsection (b)(3)(B) and other stakeholders the knowledge, data, tools, information, frameworks, and lessons learned from the entity in incorporating the climate-resilience considerations into strategies, planning, programs, projects, investments, and related funding decisions.(C)Encourage the multilateral entity—(i)to support the efforts of countries to integrate climate-resilience considerations into national, regional, and sectoral development planning and actions; and(ii)to promote the development of and access to knowledge, practices, tools, and data needed for such efforts.(D)Learn from the skills, practices, data, and tools of the multilateral entity and other countries and incorporate such lessons into United States-led development missions.(E)Monitor the implementation of subparagraphs (A) through (D).(b)Working Group on climate-Resilient international development(1)EstablishmentThere is established in the Department of the Treasury a Working Group on Climate-Resilient International Development (in this section referred to as Working Group).(2)Mission and dutiesThe Working Group shall carry out the following:(A)Support each agency with direct international development programs and investments by—(i)identifying, as appropriate, the need for new data, tools, and information from the data, tools, and information described in subsection (a)(1)(A)(i) to be developed by the agency working with a science and security agency or entity to advance the development of such agency;(ii)identifying approaches for adjusting strategies, planning, programs, projects, investments, and related funding decisions described in clause (ii) of subsection (a)(1)(A) in response to the findings of climate-risk assessments described in clause (i) of such subsection;(iii)facilitating the exchange of knowledge, data, tools, information, frameworks, and lessons learned in assessing climate risks to and incorporating climate-resilience considerations into strategies, planning, programs, projects, investments, and related funding decisions of the agency described in subsection (a)(1)(A); and(iv)developing methods for tracking and reporting on actions to institutionalize climate-resilient development approaches, including performance metrics and methodologies for assessing climate-related risks and making cost-benefit analysis.(B)Support each agency with direct international development programs and investments by identifying ways each such agency may work with multilateral entities and other countries to receive, share, and review best practices to facilitate advancement of climate-resilient development policies. (C)Support each agency with direct international development programs and investments by identifying ways each such agency may share with multilateral entities and other countries, as appropriate, and make publicly available to the extent possible, data, tools, and information used pursuant to subsection (a)(2)(A)(i).(D)Promote interagency collaboration, including through joint training.(E)Identify and develop, as appropriate, guidelines for incorporating considerations of climate-change risks and climate resilience into agency strategies, plans, programs, projects, investments, and related funding decisions described in subsection (a)(1)(A).(F)Identify and assess, as appropriate, existing climate-change data, decision-support tools, and information described in subsection (a)(1)(A)(i) to—(i)help the Working Group assess climate risks and make decisions that incorporate climate-resilience considerations, including project screening; and(ii)allow the screening for and incorporation of considerations of climate-change risks and vulnerabilities by the Working Group in strategies, plans, programs, projects, investments, and related funding decisions.(G)Coordinate efforts, including efforts pursuant to Executive Order 13653 (78 Fed. Reg. 66817) as in effect on November 1, 2013, between representatives of the Working Group with decision makers in multilateral entities, donor countries, and recipient countries to—(i)share data, tools, and information described in subparagraph (F); and(ii)increase information on climate-change impacts for providers and users.(H)Work with the heads of agencies with direct international development programs and investments and the heads of agencies that participate in a multilateral entities to provide, not later than 2 years after the date of the enactment of this Act, training for personnel of such agencies with respect to integrating climate-resilience considerations into international development assistance efforts performed by such agencies (and the heads of such agencies shall cooperate with the Working Group in providing such training). (3)Membership(A)Co-chairsThe Working Group shall be co-chaired by the following:(i)The Secretary of the Treasury, or the Secretary’s designee.(ii)The Administrator of the United States Agency for International Development, or the Administrator’s designee.(B)Representatives(i)In generalThe Working Group shall be composed of one representative from—(I)each agency that participates in a multilateral entity, including each agency or entity determined by the co-chairs of the Working Group pursuant to subsection (f)(2)(C);(II)each agency with direct international development programs and investments, including each agency or entity determined by the co-chairs of the Working Group pursuant to subsection (f)(3)(H);(III)each science and security agency or entity, including each agency or entity determined by the co-chairs of the Working Group pursuant to subsection (f)(7)(H); and(IV)the Council on Environmental Quality or another agency or office in the Executive Office of the President, as determined by the President.(ii)Agencies with multiple placementsThe head of any agency that is represented on the Working Group as described in more than one category listed in clause (i) may decide—(I)to be represented by a separate representative for each such category; or(II)to be represented by a single representative for two or more such categories.(iii)Qualification and appointmentEach representative of an agency or office under clause (i) shall be a senior official of such agency or office, to be appointed by the head of the agency or office.(c)Implementation and reporting of progress(1)ImplementationTo promote implementation by each agency or entity with representation in the Working Group, the Working Group shall carry out the following:(A)Establish a 2-year timeline to implement subsection (b)(2), including biannual objectives for each agency or entity.(B)Analyze, at least annually, the Working Group’s progress in implementing this section and provide recommendations for priority areas for further implementation to the following:(i)The Office of Management and Budget.(ii)The National Security Council.(iii)The Council on Environmental Quality.(iv)The Office of Science and Technology Policy.(v)Other agencies, offices, and entities, as the Working Group determines appropriate.(2)Reporting(A)Agency with direct international development programs and investments(i)In generalNot later than 1 year after the date of the enactment of this Act, and annually thereafter, the head of each agency with direct international development programs and investments shall submit to the Working Group a report that includes the following information:(I)The progress of the agency in achieving the requirements specified in subparagraphs (A) through (E) of subsection (a)(1).(II)The planned and accomplished biennial objectives referred to in paragraph (1)(A) for the agency with direct international development programs and investments. (ii)MetricsNot later than 1 year after the date on which the Working Group develops methods as required by subsection (b)(2)(A)(iv), the head of each agency with direct international development programs and investments shall include in the report under clause (i) an estimate of the following:(I)The proportion of the direct international development programs and investments for which the agency conducted climate-risk assessments.(II)The proportion of the programs and investments for which climate risk was identified and acted upon.(III)Any other metrics the co-chairs determine to be relevant.(B)Agency that participates in a multilateral entity(i)In generalNot later than 2 years after the date of enactment of this Act, and annually thereafter, and except as provided in clause (ii), the head of each agency that participates in a multilateral entity shall submit to the Working Group a report on the progress of the agency achieving the requirements of subparagraphs (A) through (D) of subsection (a)(2).(ii)Multiple agenciesIn the case in which more than one agency participates in a multilateral entity, the co-chairs of the Working Group shall designate one agency to be responsible for submitting the report required by clause (i).(C)Federal agency planning processAn agency described in subparagraphs (A) and (B) shall report through the Federal Agency Planning process under section 5 of Executive Order 13653 (78 Fed. Reg. 66817) as in effect on November 1, 2013.(3)Working group reportingNot later than 1 year after the date of the enactment of this Act, and annually thereafter, the Working Group shall submit to Congress and make publicly available a report on its mission and duties under subsection (b)(2) and which includes a summary and analysis of all reports submitted to the Working Group under subparagraphs (A) and (B) of paragraph (2). (d)Rule of constructionThis Act shall be implemented consistent with the obligations of the United States under international agreements and applicable United States law.(e)Authorization of appropriationsThere is authorized to be appropriated to carry out this Act such sums as may be necessary for each of fiscal years 2021 to 2030.(f)DefinitionsIn this section:(1)AdaptationThe term adaption means an adjustment in natural or human systems in anticipation of or response to a changing environment in a way that effectively uses beneficial opportunities or reduces negative effects.(2)Agency that participates in a multilateral entityThe term agency that participates in a multilateral entity means—(A)the Department of State;(B)the Department of the Treasury; and(C)any other Federal agency or entity that participates in a multilateral entity, as determined by the co-chairs of the Working Group.(3)Agency with direct international development programs and investmentsThe term agency with direct international development programs and investments means—(A)the Department of Agriculture;(B)the Department of the Interior;(C)the Department of State;(D)the Millennium Challenge Corporation;(E)the United States International Development Finance Corporation, or any successor thereto;(F)the United States Agency for International Development;(G)the United States Trade and Development Agency; and(H)any other agency or entity with direct international development programs and investments, as determined by the co-chairs of the Working Group.(4)Climate resilience(A)In generalThe terms climate resilience, climate-resilience, and climate-resilient refer to policies that promote the resilience of a community to the sudden and gradual impacts associated with climate change that can reasonably be anticipated, using the best available science, to be at risk of occurring over the life of the project or program, including physical and social effects and also direct and compound effects of climate change.(B)ResilienceIn subparagraph (A), the term resilience means the ability to anticipate, prepare for, and adapt to changing conditions and withstand, respond to, and recover rapidly from disruptions.(C)Life of the project or programIn subparagraph (A), the term life of the project or program means, with respect to any project or program for construction or repair of infrastructure, the expected life of such infrastructure.(5)Direct international development programs and investmentsThe term direct international development programs and investments means—(A)bilateral, regional, and multilateral international development programs and investments over which agencies have primary programmatic and financial management responsibilities; or(B)the bilateral extension of official financing by an agency to private sector investors to support international development.(6)Multilateral entityThe term multilateral entity means—(A)the World Bank Group;(B)the Inter-American Development Bank Group;(C)the Asian Development Bank;(D)the African Development Bank;(E)the European Bank for Reconstruction and Development;(F)the Green Climate Fund;(G)the Global Environmental Facility;(H)the International Fund for Agricultural Development; or(I)any other—(i)multilateral development bank; (ii)United Nations organization; or(iii)multilateral development or climate entity, as determined by the co-chairs of the Working Group.(7)Science and security agency or entityThe term science and security agency or entity means—(A)the Department of Energy;(B)the Department of the Interior;(C)the National Oceanic and Atmospheric Administration;(D)the National Aeronautics and Space Administration;(E)the Office of the Director of National Intelligence;(F)the Office of Science and Technology Policy;(G)the United States Global Change Research Program; and(H)any other relevant agency and entity, as determined by the co-chairs of the Working Group.